133 F. Supp. 2d 1231 (2000)
Andrew Leo LOPEZ, Plaintiff,
v.
UNITED STATES of America, et al., Defendants.
No. Civ. 97-1303 BB/KBM.
United States District Court, D. New Mexico.
January 17, 2000.
Andrew Leo Lopez, Albuquerque, New Mexico, plaintiff pro se.
Paula M. Junghans, Louise P. Hytken, Joseph A. Pitzinger, Department of Justice, Dallas, Texas, for defendants.

ORDER
BLACK, District Judge.
This matter is before the Court for consideration of Plaintiff's motion for reconsideration *1232 (Doc. 111). The Court has reviewed the submissions of the parties and the applicable law, and finds that the motion should be denied. Furthermore, the Court notes that in his submissions Plaintiff has accused a former United States Bankruptcy Judge of being a bigot, and of treating businesses owned by "white folks" more favorably than those owned by Hispanics. Plaintiff is cautioned to avoid such unseemly accusations, especially when he has provided no evidentiary basis for them other than his mere allegation. Plaintiff, as a pro se litigant, is expected to conduct himself with the same decorum and common courtesy expected of attorneys, and must refrain from manifesting, by words or conduct, bias or prejudice based upon race. See NMRA 16-300, New Mexico Rules of Professional Conduct. Further examples of such conduct by Plaintiff may lead to the imposition of sanctions, including contempt of court or, depending on the severity of the violation, loss of the right to appear pro se in this Court.
IT IS THEREFORE ORDERED that Plaintiff's motion for reconsideration be, and hereby is, DENIED.